Citation Nr: 1235529	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  10-36 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of prostate cancer, claimed as due to herbicide exposure.

2.  Entitlement to service connection for residuals of lung cancer, to include mesothelioma, claimed as due to herbicide exposure.

3.  Entitlement to service connection for right ear tumor, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty in the US Navy from October 1951 to December 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which confirmed and continued its April 2006 denial of the same claims.

The Board notes the claims were originally denied in an April 2006 rating decision and the Veteran requested reconsideration of that decision in a September 2006 statement.  However, at that time, the claims became subject to the stay on all cases affected by the United States Court of Appeals for Veterans Claims' (Court) decision in Haas v. Nicholson, 20 Vet App 257 (2006) that reversed a decision of the Board which denied service connection for disabilities claimed as a result of exposure to herbicides.  On May 8, 2008, the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued its decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) wherein it reversed the Court's decision, and issued mandate in Haas effective October 16, 2008.  A petition for a writ of certiorari in Haas was denied by the United States Supreme Court on January 21, 2009.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In light of the foregoing and Chairman's Memorandum 01-09-03 (January 22, 2009), the Board finds it may now proceed in the instant appeal.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  


REMAND

The Veteran seeks service connection for residuals of prostate cancer, residuals of lung cancer to include mesothelioma, and right ear tumor.  He argues that these disorders are due to herbicide exposure.  He testified in September 2012 that he served on vessels that entered inland waterways of the Republic of Vietnam, which were exposed to herbicide agents.  He reports participation in several combat operations and receipt of the Armed Forces Expeditionary Medal and the Combat Action Ribbon.  He specifically recalled participating in Operation Sea Dragon in close proximity to the shores of Vietnam.

The Veteran's service personnel records show that he served aboard the USS Lucid from September 1962 to November 1966 and the USS Gallant from November 1966 to February 1967.  These vessels are shown to be mine sweeping ships.  He also served aboard the USS Turner Joy, a naval destroyer, from January 1968 to October 1969.

Form DD 214 reflects that the Veteran received the Vietnam Service Medal and Republic of Vietnam Campaign Medal.

The National Personnel Records Center confirmed that the Veteran served aboard the USS Lucid, but indicated that they could not determine whether he had "in-country service in the Republic of Vietnam."

A memorandum from the Joint Services Records Research Center (JSRRC) reflects that they could not confirm that Navy or Coast Guard ships transported, used, tested, or stored tactical herbicides and, therefore, the JSRRC could not confirm the Veteran's claim of herbicide exposure in service.  There is no indication that any inquiry was made as to the Veteran's argument that he served on inland waterways.

The RO denied the claims because there was no evidence of in-country service in Vietnam or other evidence of herbicide exposure in service.

Having carefully reviewed the evidence, the Board finds that remand is necessary because VA has not satisfied its duty to assist the Veteran in this case.  The JSRRC search did not address whether any of the vessels on which the Veteran served entered the inland waterways of Vietnam during his dates of service thereon.  The Veteran has not claimed to have set foot in Vietnam or that he was exposed as a result of his ships' use, testing, transport, or storing of herbicidal agents; but rather, he argues that he was proximate to the shores of Vietnam and that his vessels entered the inland waterways.  Therefore, the JSRRC should be asked to review the official military documents, ships histories, deck locks, and other sources of information related to Naval ships to ascertain whether there is any evidence that the USS Lucid, USS Gallant, or USS Tuner Joy entered the inland waterways of the Republic of Vietnam and those dates.

It is noted that Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

Additionally, service in Vietnam means actual service in the country of Vietnam during the period from January 9, 1962 to May 7, 1975.  Service in the waters offshore or service in other locations during the Vietnam period is considered service "in Vietnam" if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  VA interprets 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption, and that interpretation has been upheld by the Federal Circuit Court of Appeals.  Haas, 525 F.3d at 1193-1194.  A veteran who never went ashore from ship on which he served in Vietnamese coastal waters is not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Id.

"Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR (M21-1MR), M21-MR, pt. IV, subpt. ii, §1, ch. H, 28, "Considering Claims Based on Service Aboard Ships Offshore the RVN."  As an appendix to that paragraph of the M21-1MR, VA maintains a list of ships which operated primarily or exclusively on Vietnam's inland waterways, ships which operated temporarily on Vietnam's inland waterways or docking to the shore, and ships which operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  

At this juncture, no official inquiry or development has been made as to whether the Veteran served aboard a vessel on the inland waters of Vietnam.

Accordingly, the appeal is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, DC. for the following action:

1.  The JSRRC should be asked to review the official service documents, ships histories, deck locks, and other sources of information related to Naval ships to ascertain whether there is any evidence that the USS Lucid, USS Gallant, or USS Tuner Joy entered the inland waterways of the Republic of Vietnam and, if yes, whether this coincided with the Veteran's dates of service.

2.  The AMC or the RO should also undertake any other development it determines to be warranted.

3.  Then, the AMC or the RO should readjudicate the remanded issues based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran unless he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also be afforded expeditious treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

